908 F.2d 973
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James LONG, Petitioner-Appellant,v.Arthur TATE, Jr., Supt., Respondent-Appellee.
Nos. 90-3200, 90-3221.
United States Court of Appeals, Sixth Circuit.
July 27, 1990.

Before KEITH and NATHANIEL R. JONES, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
Appellant's appointed counsel has sent a letter to the Clerk of the court which has been construed as a motion for the court to reconsider its order of June 25, 1990, which remanded the appeal filed under case no. 90-3200 to the district court for the limited purpose of ruling on appellant's motion for an extension of time in which to file his notice of appeal.  The order also dismissed the appeal filed under case no. 90-3221 as duplicative.  Counsel states that the district court has granted the motion for an extension of time for his appeal filed under case no. 90-3221.


2
The court has considered the motion and finds that it is well taken.  Accordingly, the motion to reconsider is hereby granted, and it is ORDERED that the appeal filed under case no. 90-3200 be dismissed as duplicative, and that the appeal filed under case no. 90-3221 be reinstated to the court's active docket.